DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT                                                                                                                                                                              
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Deutsch on 2/15/22.

The application has been amended as follows: 

Claim 26 (Currently Amended) The device of claim [[24]] 28, wherein the connector is configured to releasably engage with an aperture defined by the complementary mating feature.

39, wherein the object comprises a patient, and the base is configured to adhesively attach to the patient such that the shield is supportable by the patient.



Allowable Subject Matter
Claims 25-33, 35-37, and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is directed to a radiation shielding base. The prior art teaches a number of similar devices, see e.g., US 5,398,176 and US 2012/0132217 A1. The instant radiation shielding base is patentable over such prior art by its combination of a radiation blocking material, foam, and a connector configured to releasably engage with a complementary mating feature of a radiation shield such that the shield is articulable relative to the base while connected thereto. Such a combination of features is novel, and no suggestions for arriving at such a combination can be found in the in the relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881